ACCEPTED
                                                                                    13-15-00357-CV
                                                                    THIRTEENTH COURT OF APPEALS
                                                                           CORPUS CHRISTI, TEXAS
                                                                               11/9/2015 9:26:43 PM
                                                                                   Dorian E. Ramirez
                                                                                              CLERK

                              NO. 13-15-00357-CV

                                                        FILED IN
                                                13th COURT OF APPEALS
               IN THE THIRTEENTH       COURT OF APPEALS
                                             CORPUS  CHRISTI/EDINBURG, TEXAS
                 CORPUS CHRISTI &      EDINBURG, TEXAS
                                                 11/9/2015 9:26:43 PM
                                                  DORIAN E. RAMIREZ
                                                         Clerk

                              YADIRA ADAME,
                                 Appellant

                                      V.

                            STATE FARM LLOYDS,
                                  Appellee


            On Appeal from Trial Court Cause No. L-14-0185-CV-C
        in the 343rd Judicial District Court of Live Oak County, Texas
                 Honorable Janna K. Whatley, Judge Presiding


                          APPELLANT’S REPLY BRIEF
                             OF YADIRA ADAME


                               BERNIE R. KRAY
                            State Bar No. 24078803
                            bkray@anglawfirm.com
      WILLIAM N. ALLAN, IV                       M. ALEX NAVA
      State Bar No. 24012204                     State Bar No. 24046510
                  ALLAN, NAVA, GLANDER & HOLLAND, PLLC
                         825 W. Bitters Road, Suite 102
                           San Antonio, Texas 78216
                           Telephone: (210) 305-4220
                           Facsimile: (210) 305-4219
                          serveone@anglawfirm.com
                        ATTORNEYS FOR APPELLANT

                      ORAL ARGUMENT REQUESTED


APPELLANT’S REPLY BRIEF                                                    PAGE	  i	  
                                      TABLE OF CONTENTS

INDEX OF AUTHORITIES . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . iii

I.      INTRODUCTION . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1

II.     ARGUMENT AND AUTHORITIES . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2

        A.      The Venue Transfer Was Not a Matter of Discretion But Per Se
                Reversible Error Subject to De Novo Review . . . . . . . . . . . . . . . . . . . 2

        B.      There Was No Discretion to Transfer Venue Based on Misstated
                Venue Facts or State Farm’s Claim of Purported Reliance on
                Adame’s Venue Allegations . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4

        C.      Adame’s Amended Petitions Adapting to the Erroneous Venue
                Transfer Do Not Preclude Her From Challenging the Error . . . . . . . . 8

        D.      There Was No Discretion to Transfer Venue By Speculating that
                a Future Amended Petition Would Change the Basis on Which
                State Farm Should Have Originally Challenged Venue . . . . . . . . . . 11

III.    CONCLUSION AND PRAYER . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 13




APPELLANT’S REPLY BRIEF                                                                                  PAGE	  ii	  
                                  INDEX OF AUTHORITIES

Cases                                                                                            Page(s)

Auto Excel Lube Ctr., Inc. v. Midstate Envtl. Servs., LLC, No. 13-07-00424-CV,
      2008 WL 3892426 (Tex. App.—Corpus Christi Aug. 25, 2008, no pet.) . . 3

Barfield v. Howard M. Smith Co. of Amarillo,
      426 S.W.2d 834 (Tex. 1968) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7

Bristol v. Placid Oil Co., 74 S.W.3d 156
      (Tex. App.—Amarillo 2002, no pet.) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 12

Estate of Neuman, No. 09–13–00570–CV,
      2015 WL 2255563 (Tex. App.—Beaumont May 14, 2015, no pet.) . . . . . . 4

Fleming v. Ahumada,
193 S.W.3d 704 (Tex. App.—Corpus Christi 2006, no pet.) . . . . . . . . . . . . . . . 9, 10

GTE Commc’ns Sys. Corp. v. Tanner,
     856 S.W.2d 725 (Tex. 1993) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6

Highland Capital Mgmt., L.P. v. Ryder Scott Co.,
      212 S.W.3d 522 (Tex. App.—Houston [1st Dist.] 2006, pet. denied) . . . . . 3

McIntosh v. McIntosh,
     894 S.W.2d 60 (Tex. App.—Austin 1995, writ denied) . . . . . . . . . . . . . 9, 10

Shamoun & Norman, LLP v. Yarto Int’l Grp., LP,
     398 S.W.3d 272 (Tex. App.—Corpus Christi 2012, pet. dism’d) . . . . . . 8, 10
Wilson v. Tex. Parks & Wildlife Dep’t,
      886 S.W.2d 259 (Tex. 1994) . . . . . . . . . . . . . . . . . . . . . . . . 2, 3, 4, 5, 8, 11, 13

Statutes

Tex. Civ. Prac. & Rem. Code § 15.063 . . . . . . . . . . . . . . . . . . . . . . . . 2, 3, 4, 5, 8, 11
Tex. Civ. Prac. & Rem. Code § 15.064 . . . . . . . . . . . . . . . . . . . . . . . . . 2, 4, 8, 11, 13



APPELLANT’S REPLY BRIEF                                                                            PAGE	  iii	  
Rules

Tex. R. Civ. P. 86 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2, 3, 5, 11

Tex. R. Civ. P. 87 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2




APPELLANT’S REPLY BRIEF                                                                                          PAGE	  iv	  
I.    INTRODUCTION

      As explained in the Appellant’s Brief of Yadira Adame, State Farm Lloyds

(“State Farm”) failed to follow the due order of pleading rule, filing its motion to

transfer venue more than two months after filing its original answer and plea in

abatement. As a matter of law, State Farm’s waiver of its objections to improper

venue fixed the propriety of venue in Jim Wells County. As a result, Live Oak

County was not a proper venue as a matter of law and the order granting State

Farm’s motion to transfer venue was per se reversible error. Therefore, the final

judgment must be reversed and the case remanded to the trial court for transfer

back to Jim Wells County and a new trial.

      In response, State Farm argues that the post-transfer amendment of Yadira

Adame’s venue allegations precludes her from challenging the erroneous venue

transfer, that the issue on appeal is subject to an abuse of discretion standard, and

that the original trial court acted within its discretion to transfer venue based on

Adame’s “inevitable” amended venue allegations and State Farm’s claimed

“reliance” on Adame’s misstated venue allegations. As further explained below,

however, Adame’s amended petitions adapting to the erroneous venue transfer do

not preclude her from challenging the error, the granting of State Farm’s motion to

transfer venue was not a matter of discretion but per se reversible error subject to

de novo review, the original trial court had no discretion to transfer venue based on



APPELLANT’S REPLY BRIEF                                                       PAGE	  1	  
misstated venue facts or State Farm’s claim of purported reliance on Adame’s

venue allegations, and the original trial court had no discretion to transfer venue by

speculating that a future amended petition would change the basis on which State

Farm should have originally challenged venue.

II.   ARGUMENT AND AUTHORITIES

      A.     The Venue Transfer Was Not a Matter of Discretion But Per Se
             Reversible Error Subject to De Novo Review

      The plaintiff has the right to choose venue first. Wilson v. Tex. Parks &

Wildlife Dep’t, 886 S.W.2d 259, 260 (Tex. 1994). Only where the defendant

properly challenges venue does the plaintiff have the burden to prove that venue is

maintainable in the county of suit. Tex. R. Civ. P. 86, 87. To properly challenge

the plaintiff’s venue choice, the defendant must file a motion to transfer venue

before or concurrently with the filing of its answer or any other plea, pleading, or

motion, except a special appearance. See Tex. Civ. Prac. & Rem. Code § 15.063;

Tex. R. Civ. P. 86(1). When the defendant fails to properly challenge venue, “the

propriety of venue is fixed in the county chosen by the plaintiff.” Wilson, 886
S.W.2d at 260 (citing Tex. Civ. Prac. & Rem. Code § 15.063; Tex. R. Civ. P. 86).

If the plaintiff’s chosen county of suit was a proper venue, then any county to

which the suit is transferred “cannot be a county of proper venue as a matter of

law” and an order transferring venue would constitute reversible error. Wilson, 886
S.W.2d at 261–62 (citing Tex. Civ. Prac. & Rem. Code § 15.064). This per se


APPELLANT’S REPLY BRIEF                                                        PAGE	  2	  
reversible error standard requires a de novo review of the entire record to

determine the propriety of venue in the plaintiff’s chosen county of suit versus the

county to which the suit was transferred. Wilson, 886 S.W.2d at 261; see also Auto

Excel Lube Ctr., Inc. v. Midstate Envtl. Servs., LLC, No. 13-07-00424-CV, 2008
WL 3892426, at *3 (Tex. App.—Corpus Christi Aug. 25, 2008, no pet.); Highland

Capital Mgmt., L.P. v. Ryder Scott Co., 212 S.W.3d 522, 535 (Tex. App.—

Houston [1st Dist.] 2006, pet. denied).

      In this case, the granting of State Farm’s motion to transfer venue directly

contradicts the governing statutes, rules, and case law. Specifically, the original

trial court lacked authority to even consider transferring venue because State Farm

waived its venue objections, and as a result, the propriety of venue was fixed in

Jim Wells County. See Tex. Civ. Prac. & Rem. Code § 15.063; Tex. R. Civ. P. 86;

Wilson, 886 S.W.2d at 260. (See also Appellant’s Br. at 6–10). Because Jim Wells

County was fixed as the proper venue, the original trial court lacked authority to

find that Live Oak County was a proper venue and Jim Wells County was not. See

Wilson, 886 S.W.2d at 261–62. Even if State Farm had timely filed its motion to

transfer venue, the original trial court’s venue determination would have been

subject to de novo review, as explained in Wilson. Thus, to otherwise apply an

abuse of discretion standard in this case, as State Farm suggests, would create a

new conflicting exception under which trial courts could grant untimely motions to



APPELLANT’S REPLY BRIEF                                                      PAGE	  3	  
transfer venue in disregard of Wilson, Rule 86 of the Texas Rules of Civil

Procedure, and Sections 15.063 and 15.064 of the Texas Civil Practice and

Remedies Code. Therefore, the granting of State Farm’s motion to transfer venue

was not a matter of discretion but per se reversible error subject to de novo review.

      B.     There Was No Discretion to Transfer Venue Based on Misstated
             Venue Facts or State Farm’s Claim of Purported Reliance on
             Adame’s Venue Allegations

      The decision in Wilson and the statutes and rules governing venue

challenges have been well-established law for decades. In particular, the due order

of pleading rule has been in effect since 1983. It is common knowledge that due

order of pleading is perennially tested on the Texas bar exam. Thus, any attorney

licensed in Texas should know that a motion to transfer venue must be filed before

or concurrently with a party’s answer or any other plea, pleading, or motion,

except a special appearance. With such knowledge, any represented party must

exercise due diligence to determine at the beginning of a case whether it has

grounds to challenge venue. Even a pro se party cannot claim ignorance as an

excuse for not complying with the due order of pleading rule. See, e.g., Estate of

Neuman, No. 09–13–00570–CV, 2015 WL 2255563, at *2 (Tex. App.—Beaumont

May 14, 2015, no pet.). Accordingly, no statute, rule, or case has ever recognized

an exception to the due order pleading rule based on misstated venue facts or a

party’s claim of reliance on an opposing party’s venue allegations.



APPELLANT’S REPLY BRIEF                                                        PAGE	  4	  
                 As the largest provider of homeowners insurance in Texas, State Farm is a

sophisticated business often represented by counsel in property insurance cases

and, as a result, well versed in litigation. As a matter of law, State Farm knew that

it would waive its right to challenge venue unless it complied with the due order of

pleading rule. See Tex. Civ. Prac. & Rem. Code § 15.063; Tex. R. Civ. P. 86;

Wilson, 886 S.W.2d at 260. Disregarding this rule, State Farm filed its motion to

transfer venue more than two months after filing its original answer and plea in

abatement, claiming it had since “learned that the property is actually situated at

165 Boat Ramp Rd., Sandia, Texas,” (CR 66; App. Ex. D)1, even though it had

received notice and knew of the exact address of Adame’s property since at least

November of 2013, (CR 152–60, 162–63). After Adame responded that State Farm

waived its right to seek a venue transfer, (CR 144–50), State Farm asserted in reply

that no waiver occurred because it had originally responded to the lawsuit based on

Adame’s venue allegations being apparently correct because her attorney signed

the petition, (CR 248).

                 It is self-evident State Farm did not assume Adame’s venue allegations were

correct but simply failed to exercise due diligence to determine whether it had

grounds to challenge venue. Before filing its answer, State Farm knew the exact

	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  
1
           Citations to the clerk’s record filed with the appellate court on August 17, 2015 are as follows:
CR [page]. Citations to the reporter’s record filed with the appellate court on August 18, 2015
are as follows: RR [page]. Citations to documents in the Appendix to Appellant’s Brief are as
follows: App. Ex. [exhibit letter].

APPELLANT’S REPLY BRIEF                                                                                                                                                                                        PAGE	  5	  
address of Adame’s property and had ample opportunity to search the same

property records it later presented in its motion to transfer venue. Under the

circumstances, there are only two possible scenarios: (1) State Farm checked those

property records before filing its answer but neglected to file its motion to transfer

venue in due order; or (2) State Farm waited to check those property records until

after filing its answer and then sought to circumvent the due order of pleading rule

based on an assumption it never made. Logically, if State Farm assumed that

Adame’s venue allegations were correct, then it had no reason to check for

property records that showed otherwise.

      In support of its claimed assumption, State Farm attempted to conflate the

statutes and rules governing venue challenges with the statutes and rules governing

the signing of pleadings. Whether Adame’s petition was filed in good faith in

compliance with Section 10.001 of the Texas Civil Practice and Remedies Code

and Rule 13 of the Texas Rules of Civil Procedure is an entirely separate issue.

The presumption of good faith filing could only be overcome if State Farm had

filed a motion for sanctions and presented evidence showing that Adame’s venue

allegations were both (a) groundless, and (b) brought in bad faith or for the purpose

of harassment. See, e.g., GTE Commc’ns Sys. Corp. v. Tanner, 856 S.W.2d 725,

730–31 (Tex. 1993). However, State Farm never filed, provided notice of, or set a

hearing on any motion for sanctions—State Farm merely claimed that it assumed



APPELLANT’S REPLY BRIEF                                                        PAGE	  6	  
Adame’s venue allegations were correct because her attorney signed the petition.

Moreover, the record supports that Adame’s attorneys brought suit in good faith in

Jim Wells County because her property is located in Sandia, Texas, which is

generally known as a place located in the northeastern portion of Jim Wells

County. (CR 201–03; RR 8).

      State Farm also never asserted in its motion, its reply brief, or at the venue

transfer hearing that the doctrine of equitable estoppel precluded its waiver of

venue because of its now claimed “reliance” on Adame’s venue allegations. (CR

65–70, 246–51; RR 1–13). Adame objects that State Farm is barred from raising its

equitable estoppel argument for the first time on appeal. But even if it had

sufficiently raised this argument to the trial court, no case has ever applied

equitable estoppel to excuse a party’s failure to comply with the due order of

pleading rule. Moreover, “[a] party claiming an estoppel must have used due

diligence to ascertain the truth of the matters upon which he relies in acting to his

detriment.” Barfield v. Howard M. Smith Co. of Amarillo, 426 S.W.2d 834, 838

(Tex. 1968). Thus, there can be no reliance on a representation where the real facts

were known or were open to convenient ascertainment. Id. Accordingly, State

Farm cannot circumvent the due order of pleading rule under the equitable estoppel

doctrine or any similar theory because it knew the exact address of Adame’s

property and, after failing to exercise due diligence, later ascertained the county of



APPELLANT’S REPLY BRIEF                                                        PAGE	  7	  
her property from publicly available property records.

      Knowing it waived its venue challenge, State Farm desperately attempted to

circumvent the due order of pleading rule by disparaging Adame and her attorneys

with an unwarranted claim of fraud. Such gamesmanship should not be allowed to

turn the law on its head and create a new conflicting exception under which trial

courts could grant untimely motions to transfer venue in disregard of Wilson, Rule

86 of the Texas Rules of Civil Procedure, and Sections 15.063 and 15.064 of the

Texas Civil Practice and Remedies Code. As a matter of law, the granting of State

Farm’s motion to transfer venue was per se reversible error. See Wilson, 886
S.W.2d at 261–62. Therefore, the original trial court had no discretion to transfer

venue based on misstated venue facts or State Farm’s claim of purported reliance

on Adame’s venue allegations.

      C.    Adame’s Amended Petitions Adapting to the Erroneous Venue
            Transfer Do Not Preclude Her From Challenging the Error

      As a matter of law, a transfer of venue to an improper county can never be

harmless error but constitutes reversible error. Tex. Civ. Prac. & Rem. Code

§ 15.064(b); Wilson, 886 S.W.2d at 261–62. This is so because affirming the

granting of a motion to transfer venue, when the original county the plaintiff

selected had been a county of proper venue, would “eviscerate the plaintiff’s right

to select venue.” Wilson, 886 S.W.2d at 261. Similarly, parties cannot agree or

consent to transfer venue to an improper county. See, e.g., Shamoun & Norman,


APPELLANT’S REPLY BRIEF                                                     PAGE	  8	  
LLP v. Yarto Int’l Grp., LP, 398 S.W.3d 272, 289 (Tex. App.—Corpus Christi

2012, pet. dism’d); Fleming v. Ahumada, 193 S.W.3d 704, 712–13 (Tex. App.—

Corpus Christi 2006, no pet.). Consistently, a plaintiff’s actions to adapt to an

erroneous venue change cannot legitimize the reversible error or waive the right to

complain of it on appeal. McIntosh v. McIntosh, 894 S.W.2d 60, 65 (Tex. App.—

Austin 1995, writ denied).

      In McIntosh, the plaintiffs brought negligence claims against several doctors

and a county hospital administrator and filed suit in Travis County based on a

defendant doctor’s residence. 894 S.W.2d at 62. The defendants timely filed

motions to transfer venue to Llano County, the mandatory venue for the county

hospital, arguing that the suit against the administrator (as a county official) was

really a suit against the hospital. Id. The trial court granted the motions to transfer

venue, and after the venue transfer, the plaintiffs amended their petition to include

a claim against the hospital directly. Id. On appeal, the defendants additionally

argued that venue became mandatory in Llano County when the plaintiffs made the

hospital a party defendant in their post-transfer amended petition. Id.

      The appellate court reversed and remanded with instructions to transfer the

case back to Travis County. Id. at 65. The appellate court concluded that venue

was proper in Travis County when the suit was filed, that the tort action against the

county hospital administrator in his individual capacity was not an action against



APPELLANT’S REPLY BRIEF                                                         PAGE	  9	  
the county for venue purposes, and that it was reversible error to transfer the case

to Llano County. Id. at 63–65. The appellate court also held that the plaintiffs’

attempt to adapt to the erroneous venue transfer—by adding the county hospital as

a party—“neither transformed an originally proper venue into an improper one nor

precluded them from challenging the improper transfer.” Id. at 65. The appellate

court reasoned that allowing such a post-transfer action to fix venue in another

county “would defeat the guiding principle of Wilson” that the plaintiff has the

right to choose venue first. Id.

      Like the defendants in McIntosh, State Farm contends on appeal that the

erroneous venue transfer in this case was harmless error because Adame later

amended her petition to allege that Live Oak County was a proper venue.

However, Adame could not agree or consent to the venue transfer because, as

previously explained, State Farm’s waiver of its objections to improper venue

fixed the propriety of venue in Jim Wells County and made Live Oak County an

improper venue as a matter of law. Cf. Shamoun, 398 S.W.3d at 289; Fleming, 193
S.W.3d at 712–13. Additionally, like the plaintiffs in McIntosh, Adame’s post-

transfer amendment of her venue allegations cannot legitimize the reversible error

or waive the right to complain of it on appeal because it was merely an attempt to

adapt to the erroneous venue transfer. Cf. McIntosh, 894 S.W.2d at 65. That is,

Adame had to proceed to try the case to a final judgment in Live Oak County



APPELLANT’S REPLY BRIEF                                                     PAGE	  10	  
because the order was not subject to interlocutory appeal. See Tex. Civ. Prac. &

Rem. Code § 15.064(a). Moreover, the venue cases that State Farm relies on for

this argument are distinguishable and inapposite because Adame did not non-suit

the case or move to withdraw an appeal of the venue transfer, nor has she asserted

error in the denial of a timely motion to transfer venue. Rather, Adame sought the

denial of State Farm’s untimely motion to transfer venue that was granted contrary

to binding authority. Therefore, Adame’s amended petitions adapting to the

erroneous venue transfer do not preclude her from challenging the error.

      D.    There Was No Discretion to Transfer Venue By Speculating that a
            Future Amended Petition Would Change the Basis on Which
            State Farm Should Have Originally Challenged Venue

      State Farm further speculates that the venue transfer was “inevitable”

because Adame would have had to amend her petition to correct her venue

allegations even if the original trial court had denied its motion. Had the motion

been denied, however, Adame would have had no reason to change her venue

allegations because State Farm’s waiver of its objections to improper venue fixed

the propriety of venue in Jim Wells County. See Tex. Civ. Prac. & Rem. Code

§ 15.063; Tex. R. Civ. P. 86; Wilson, 886 S.W.2d at 260. At best, Adame would

have amended her venue allegations to simply state that Jim Wells County was a

proper venue because State Farm waived its venue challenge. Likewise, Adame

would have had no reason to amend her venue allegations in an attempt to adapt to



APPELLANT’S REPLY BRIEF                                                    PAGE	  11	  
an erroneous venue transfer. Moreover, as previously explained, Adame could not

otherwise agree or consent to transfer the case to an improper county.

      Nevertheless, State Farm presumes on appeal that the original trial court was

entitled to conclude that Adame would later amend her pleadings to provide State

Farm a new chance at moving for a venue transfer. But the cases cited by State

Farm do not support this speculative proposition. Rather, State Farm relies on

distinguishable and inapposite cases in which defendants could not have originally

challenged venue, and in this case State Farm had the opportunity to challenge

venue before or at the same time as the filing of its original answer based on its

knowledge of the exact address of Adame’s property. (See Appellant’s Br. at 10–

11). Moreover, on appeal, State Farm’s primary reliance on Bristol v. Placid Oil

Co., 74 S.W.3d 156 (Tex. App.—Amarillo 2002, no pet.), is misplaced. In Bristol,

the defendant filed a timely motion to transfer venue but waited 32 months to set a

hearing on the motion after the plaintiff amended the petition to add a new claim

triggering a mandatory venue statute. In contrast, State Farm failed to timely file its

motion to transfer venue as required under the due order of pleading rule, and no

purportedly inevitable change in Adame’s venue allegations would have changed

the basis on which State Farm should have originally challenged venue.

      State Farm’s made up “inevitable amendment” rule is an illogical extension

of its harmless error argument based on Adame’s post-transfer amended petitions,



APPELLANT’S REPLY BRIEF                                                        PAGE	  12	  
which itself wholly lacks support. (See Part II.C above). State Farm’s failure to

follow the due order of pleading rule waived its venue objections, fixed the

propriety of venue in Jim Wells County, and made Live Oak County an improper

venue. As a matter of law, a transfer of venue to an improper county can never be

harmless error but constitutes reversible error. Tex. Civ. Prac. & Rem. Code

§ 15.064(b); Wilson, 886 S.W.2d at 261–62. Therefore, the original trial court had

no discretion to transfer venue by speculating that a future amended petition would

change the basis on which State Farm should have originally challenged venue.

III.   CONCLUSION AND PRAYER

       For the reasons stated in Appellant’s Brief and above, State Farm had no

right to move for a transfer of venue and the original trial court had no discretion to

grant a venue transfer from Jim Wells County to Live Oak County. The granting of

State Farm’s motion to transfer venue was per se reversible error and cannot be

affirmed as harmless error. As a result, the venue transfer order and all subsequent

proceedings in Live Oak County should be held invalid as a matter of law.

Therefore, Adame respectfully requests that the Court reverse the venue transfer

order and final judgment, remand this case for the transfer of venue to and a new

trial to be held in Jim Wells County, and enter an order assessing the costs of

appeal against State Farm and awarding Adame such other and further relief, at

law or in equity, to which she may be justly entitled.



APPELLANT’S REPLY BRIEF                                                        PAGE	  13	  
                          Respectfully submitted,

                          ALLAN, NAVA, GLANDER & HOLLAND, PLLC

                          By: /s/ Bernie R. Kray
                               BERNIE R. KRAY
                               State Bar No. 24078803
                               WILLIAM N. ALLAN, IV
                               State Bar No. 24012204
                               M. ALEX NAVA
                               State Bar No. 24046510
                               825 W. Bitters Road, Suite 102
                               San Antonio, Texas 78216
                               Telephone: (210) 305-4220
                               Facsimile: (210) 305-4219
                               bkray@anglawfirm.com
                               serveone@anglawfirm.com
                          Attorneys for Appellant, Yadira Adame




APPELLANT’S REPLY BRIEF                                           PAGE	  14	  
                     CERTIFICATE OF COMPLIANCE

      I hereby certify that this document is computer-generated and prepared in a

conventional typeface no smaller than 14-point for text and 12-point for footnotes.

I further certify that this document contains 3,419 words, excluding any parts

exempted by Rule of Appellate Procedure 9.4(i)(1), based on the word count

provided by the software used to prepare this document.

                                       /s/ Bernie R. Kray
                                       Bernie R. Kray
                         CERTIFICATE OF SERVICE

      I hereby certify that, on November 9, 2015, a true and correct copy of this

document was served by electronic service, mail, fax, and/or email to the following

counsel of record for Appellee/Defendant, State Farm Lloyds:

      J. Joseph Vale
      ATLAS, HALL & RODRIGUEZ, LLP
      818 Pecan/P.O. Box 3725
      McAllen, Texas 78501
      Phone: (956) 682-5501
      Fax: (956) 686-6109
      jvale@atlashall.com

      Ray R. Ortiz
      Jonathan Law
      JONES, ANDREWS & ORTIZ, P.C.
      10100 Reunion Place, Suite 600
      San Antonio, Texas 78216
      Phone: (210) 344-4900
      Fax: (210) 366-4301
      ray@jao-law.com
      jon@jao-law.com


                                       /s/ Bernie R. Kray
                                       Bernie R. Kray